Case 1:18-cv-03052-JMS-DLP Document 1 Filed 10/03/18 Page 1 of 9 PageID #: 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,         )
                                  )
                Plaintiff,        )
                                  )
           v.                     )                            Cause No. 1:18-cv-3052
                                  )
SMITH & WESSON SD40VE PISTOL      )
CAL 40 SERIAL NUMBER HFN2745; and )
13 ROUNDS WINCHESTER-WESTERN )
AMMUNITION CAL 40,                )
                                  )
                Defendants.       )

                           COMPLAINT OF FORFEITURE IN REM

       The United States of America, by counsel, Josh J. Minkler, United States Attorney for the

Southern District of Indiana, and Jeffrey D. Preston, Assistant United States Attorney, alleges on

information and belief as follows:

                                   NATURE OF THE ACTION

       1.      This is a civil in rem action seeking forfeiture of property pursuant to 18 U.S.C.

§ 924(d), and pursuant to 31 U.S.C. § 5317(c)(2).

                                 JURISDICTION AND VENUE

       2.      This Court has subject matter jurisdiction under 28 U.S.C. § 1345 (district courts

have original jurisdiction of all civil actions commenced by the United States) and § 1355

(district courts have original jurisdiction of any action for forfeiture, and action can be brought in

district in which any of the acts giving rise to the forfeiture occurred).

       3.      This Court has in rem jurisdiction over the defendant property under 28 U.S.C.
Case 1:18-cv-03052-JMS-DLP Document 1 Filed 10/03/18 Page 2 of 9 PageID #: 2



§ 1355(b) (forfeiture action can be brought in district in which any of the acts giving rise to the

forfeiture occurred), and Rule G(3)(b)(i) of the Supplemental Rules for Certain Admiralty and

Maritime Claims (clerk must issue a warrant to arrest property in the government’s possession).

       4.      This Court is the appropriate venue in this matter pursuant to 28 U.S.C. § 1395(a)

and (b), in that the forfeiture occurred in the Southern District of Indiana, and the defendant is

now, and during the pendency of this action will be, found within the Southern District of

Indiana.

                                       DEFENDANT

       5.      The Defendant Property consists of a Smith & Wesson SD40VE Pistol Caliber 40

Serial Number HFN2745 (“Smith & Wesson Pistol”), Asset Identification Number: 15-ATF-

023108; and 13 Rounds Winchester-Western Ammunition Caliber 40 (“Ammunition”), Asset

Identification Number: 15-ATF-023109, (jointly “Defendant Property”) seized from Renaldo P.

Logan (“Logan”) during a traffic stop around the 7200 block of East Washington Street in

Indianapolis, Indiana, on December 23, 2014.

       6.      The Smith & Wesson Pistol meets the definition of a firearm as described in the

Gun Control Act (“GCA”), 18 U.S.C. § 921(a)(3).

       7.      The Ammunition meets the definition of ammunition as described in the GCA, 18

U.S.C. § 921(a)(17)(A).

                                              FACTS

       8.      On October 16, 2014, Speedway Police Department officers were dispatched to

the Buffalo Wild Wings located at 6129 Crawfordsville Road, following reports of a disturbance

and shots fired.   See United States v. Renaldo Logan, Case No. 1:15-cr-00119-SEB-DML (“the

Criminal Case”) (Docket No. 38 at p. 1.) The shooter was described as a black male,

approximately 5’ 8” tall, wearing a red “IU” hat, black framed eyeglasses, a red jacket, and two

                                                  2
Case 1:18-cv-03052-JMS-DLP Document 1 Filed 10/03/18 Page 3 of 9 PageID #: 3



large gold chains with a cross, who had accompanied a taller black male with dreadlocks who

was wearing an olive sweatshirt and jeans.     Id.        Both fled the scene in a blue Saab with an

Indiana University license plate.    Id.

       9.         Officers quickly located the blue Saab and identified the driver as Renaldo Logan,

who matched the description of the shooter.         Id.    A Glock GMBH 19 Pistol Cal. 9, Asset

Identification Number: 15-ATF-022278 (“Glock Pistol”), and 14 Rounds PMC Ammunition Cal.

9, Asset Identification Number: 15-ATF-022279 (“PMC Ammunition”) were found near the

center console.     Id. The firearm had been reported stolen on December 31, 2013. Criminal

Case, Docket 38 at p. 2.     Officers also found user quantities of marijuana, Oxycodone, and

almost $3,000 in United States Currency.      Id.

       10.        The Buffalo Wild Wings manager identified both Bailey and Logan through a

show-up identification procedure.      Id. The manager further identified Logan as the individual

who fired the handgun in the parking lot.     Id.

       11.        On December 23, 2014 at 1:30 p.m. Indiana State Police (“ISP”) Trooper Justin

Hobbs (“Trooper Hobbs”) was on patrol at or around 7200 East Washington Street and ran a

registration check on a blue 1999 Saab.     The registered owner of the vehicle was confirmed to

be Logan.    Law enforcement records indicated that Logan’s learner’s permit that expired on

January 31, 2008, was also suspended. Trooper Hobbs pulled Logan’s vehicle over as Logan

met the description of the owner. The driver identified himself as Renaldo Logan through his

Indiana Identification Card. His passenger identified herself as Ashley N. Jefferson

(“Jefferson”) through her Indiana Driver’s License.

       12.        Logan informed Trooper Hobbs that they were out Christmas shopping for their

son. As Trooper Hobbs made contact through the open car window, he smelled a strong odor

of raw marijuana emitting from the interior of the vehicle.         Trooper Hobbs also observed a glass

                                                      3
Case 1:18-cv-03052-JMS-DLP Document 1 Filed 10/03/18 Page 4 of 9 PageID #: 4



jar with plant material in plain view on the rear floorboard behind the driver’s seat.   Based upon

his training and experience, he recognized this material to be consistent with suspected

marijuana.

       13.       At one point during the exchange, Trooper Hobbs observed Jefferson reach under

her seat, in an attempt to conceal an item or items.   Trooper Hobbs asked Jefferson what she

was doing. Jefferson reached down to the floorboard to retrieve and subsequently handed him a

firearm. The retrieved firearm was the Smith & Wesson Pistol subject to this case.        There was

one round of ammunition in the chamber and twelve rounds in the magazine and is the

Ammunition subject to this case. Trooper Hobbs took possession of and unloaded the Smith &

Wesson Pistol.

       14.       Trooper Hobbs removed and handcuffed each occupant and proceeded to search

the vehicle. During the search, Trooper Hobbs located one plastic bag containing suspected

marijuana under the driver’s seat, one glass jar containing two plastic bags containing suspected

marijuana in plain view, and a digital scale in the center console. Based upon his training and

experience, he was aware that the scale was likely used to weigh illegal drugs.

       15.       Trooper Hobbs advised Jefferson of her Miranda rights, and she stated that she

understood them. Jefferson informed Trooper Hobbs that the marijuana and the gun inside the

vehicle belonged to Logan. She further stated that Logan pulled the handgun from between the

driver seat and center console and handed it to her to hide before the vehicle was stopped. She

stated that Logan is involved in dealing marijuana and has a prior history of trafficking.

       16.       Trooper Hobbs subsequently advised Logan of his Miranda rights who stated that

he understood them.     Logan exclaimed, “just take me to jail and let her go, she hasn’t nothing to

do with it.”   Logan admitted that the marijuana and the Smith & Wesson Pistol belonged to

him.   Logan further stated that he does not possess a gun permit and was currently on Marion

                                                 4
Case 1:18-cv-03052-JMS-DLP Document 1 Filed 10/03/18 Page 5 of 9 PageID #: 5



County house arrest, evidenced by a monitoring device around his ankle.     Logan did not want to

provide any further statements.   Logan was transported to the Arrestee Processing Center in

Marion County, where he was processed and confined for drug and gun charges. All evidence

seized was submitted to ISP Laboratory for analysis.

       17.     On May 27, 2015, a Criminal Complaint was filed in the Federal District Court

for the Southern District of Indiana charging Renaldo Logan with being a convicted Felon in

Possession of a Firearm and Ammunition, in violation of 18 U.S.C. § 922(g)(1) (Counts One and

Two). See United States v. Renaldo Logan, Case No. 1:15-cr-00119-SEB-DML (“the Criminal

Case”) (Docket No. 1).

       18.     On July 7, 2015, an Indictment was filed in the Federal District Court for the

Southern District of Indiana charging Renaldo Logan with being a convicted Felon in Possession

of a Firearm and Ammunition, in violation of 18 U.S.C. § 922(g)(1) (Counts One and Two).

See United States v. Renaldo Logan, Case No. 1:15-cr-00119-SEB-DML (“the Criminal Case”)

(Docket No. 13).   Specifically, Count One charged Logan with being a felon in possession of

the Glock Pistol and the PMC Ammunition.      Id. Count Two charged Logan with being a felon

in possession of the Smith & Wesson Pistol and Ammunition subject to this action.     Id.

       19.     The Indictment notified Logan of the Office of the United States Attorney’s intent

to pursue forfeiture of “any firearm or ammunition involved in or used in” the offenses, pursuant

to 18 U.S.C. §§ 924 and 2253 and 28 U.S.C. § 2461.     Id.

       20.     On November 5, 2015, Logan filed his Petition to Enter a Plea of Guilty to Count

One was filed wherein he agreed to plead guilty to Count One of the Indictment, that of Felon in

Possession of a Firearm and Ammunition, in violation of 18 U.S.C. § 922(g)(1).     Criminal

Case, Docket No. 28.




                                                5
Case 1:18-cv-03052-JMS-DLP Document 1 Filed 10/03/18 Page 6 of 9 PageID #: 6



       21.     Logan has admitted that he had been previously convicted of a crime punishable

by more than one (1) year of imprisonment. Criminal Case, Docket No. 38 at p. 2.

       22.     On September 13, 2016, the Court accepted Logan’s plea of guilty to being a

Felon in Possession of a Firearm and Ammunition, in violation of 18 U.S.C. § 922(g) (1) (Count

One) and adjudged him guilty.     Criminal Case, Docket No. 41.     Because Logan had entered a

plea of guilty to Count One of the Indictment, the United States moved to dismiss Count Two of

the Indictment.     Criminal Case, Docket No. 43.    Count Two of the Indictment was dismissed

on September 16, 2016. Criminal Case, Docket No. 44. A Judgment in a Criminal Case was

entered finding him guilty of Count One, sentencing him to 108 months imprisonment, assessing

a Special Assessment of $100, and providing for the forfeiture of the Glock Pistol and the PMC

Ammunition. Criminal Case, Docket No. 45.           On November 17, 2017, a Final Order of

Forfeiture was issued by the Court forfeiting the Glock Pistol and the PMC Ammunition to the

United States. Criminal Case, Docket No. 54.

       23.     The Smith & Wesson Pistol and the Ammunition are subject to forfeiture in this

civil in rem forfeiture action pursuant to the Gun Control Act (“GCA”), as amended, as it is

unlawful for certain persons, including felons (i.e. persons convicted of crimes punishable by

more than one year in prison), unlawful drug users and illegal aliens, to possess firearms or

ammunition.       See 18 U.S.C. § 922(g). As discussed above, Logan was in possession of the

Smith & Wesson Pistol and Ammunition and is a convicted felon and thus the Defendant

Property is subject to forfeiture under 18 U.S.C. § 924(d).

       24.     The Defendant property was transferred to the United States Bureau of Alcohol,

Tobacco and Firearms (“ATF”) by ISP on September 2, 2015. ATF did not initiate

administrative forfeiture proceedings concerning the Defendant property, as a judicial forfeiture

action was initiated through the filing of the Criminal Case.

                                                 6
Case 1:18-cv-03052-JMS-DLP Document 1 Filed 10/03/18 Page 7 of 9 PageID #: 7



                       PERTINENT STATUTES AND REGULATIONS

       25.      The Gun Control Act (“GCA”), as amended, makes it unlawful for certain

persons, including felons (i.e. persons convicted of crimes punishable by more than one year in

prison), unlawful drug users and illegal aliens, to possess firearms or ammunition.     See 18

U.S.C. § 922(g). Possession may be either actual or constructive; it need not be exclusive but

may be joint.   United States v. Garrett, 903 F.2d 1105, 1110 (7th Cir. 1990).

       26.      Further, the GCA makes it unlawful for a person who is an unlawful user of any

controlled substance to ship, transport, possess, or receive any firearm or ammunition.     See 18

U.S.C. § 922(g)(3).

       27.      Title 18, United States Code, Section 924(d) provides that any firearm or

ammunition involved in or used in any knowing violation of 18 U.S.C. § 924, “or willful

violation of any other provisions of this chapter or any rule or regulation promulgated

thereunder, or any violation of any other criminal law of the United States . . . shall be subject to

seizure and forfeiture.”

                                      CLAIM FOR RELIEF

       28.      Based on the above factual allegations, there is probable cause to believe that

Logan shipped, transported, possessed, or received the Defendant Property in violation of 18

U.S.C. § 922(g) and that the Defendant Property is therefore subject to forfeiture pursuant to 18

U.S.C. § 924(d).




                                                  7
Case 1:18-cv-03052-JMS-DLP Document 1 Filed 10/03/18 Page 8 of 9 PageID #: 8



       WHEREFORE, the United States prays that process of warrant in rem issue for the arrest

of the Defendant Property; that due notice be given to all parties to appear and show cause why

the forfeiture should not be decreed; that judgment be entered declaring the defendant property

be forfeited to the United States for disposition according to law; and that the United States be

granted such other relief as this Court may deem just and proper.


                                                             Respectfully submitted,

                                                             JOSH J. MINKLER
                                                             United States Attorney


                                                      By:    s/Jeffrey D. Preston
                                                             Jeffrey D. Preston
                                                             Assistant United States Attorney
                                                             Office of the United States Attorney
                                                             10 W. Market St., Suite 2100
                                                             Indianapolis, Indiana 46204-3048
                                                             Telephone: (317) 226-6333
                                                             Fax: (317) 226-5027




                                                 8
Case 1:18-cv-03052-JMS-DLP Document 1 Filed 10/03/18 Page 9 of 9 PageID #: 9
                Case 1:18-cv-03052-JMS-DLP Document 1-1 Filed 10/03/18 Page 1 of 2 PageID #: 10
JS 44 (Rev. 12/12)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
United States of America                                                                                     SMITH & WESSON SD40VE PISTOL CAL 40 SERIAL NUMBER
                                                                                                             HFN2745; and 13 ROUNDS WINCHESTER-WESTERN

    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant                Marion
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
U.S. Attorney, Jeffrey D. Preston, AUSA
10 W Market St., Suite 2100, Indianapolis, IN 46204 317-226-6333


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                    FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability       ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                      ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                              ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                              ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                    ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                             LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY            ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                      Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending        ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                   Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage         ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                Leave Act                                                                Act
                                             Medical Malpractice                                     ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                       Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                         or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                               ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                               26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          18 U.S.C. § 924(d), and pursuant to 31 U.S.C. § 5317(c)(2).
VI. CAUSE OF ACTION Brief description of cause:
                                          Forfeiture of property, a violation of 5318. Involved in violation of 18 U.S.C. § 922(d) and or 924.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION       DEMAND $                                                                                 CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE  Sarah Evans Barker                                                                            DOCKET NUMBER 1:15-cr-00119-SEB-DML
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
10/01/2018                                                              Jeffrey D. Preston, AUSA
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE

                 Print                               Save As...                                                                                                                      Reset
              Case 1:18-cv-03052-JMS-DLP Document 1-1 Filed 10/03/18 Page 2 of 2 PageID #: 11
JS 44 Reverse (Rev. 12/12)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the six boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 1:18-cv-03052-JMS-DLP Document 1-2 Filed 10/03/18 Page 1 of 3 PageID #: 12



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,         )
                                  )
                Plaintiff,        )
                                  )
      v.                          )                   Cause No. 1:18-cv-3052
                                  )
SMITH & WESSON SD40VE PISTOL      )
CAL 40 SERIAL NUMBER HFN2745; and )
13 ROUNDS WINCHESTER-WESTERN )
AMMUNITION CAL 40,                )
                                  )
                Defendants.       )

                         WARRANT FOR ARREST OF PROPERTY

TO:    ANY OFFICER OR EMPLOYEE OF THE UNITED STATES

       WHEREAS a Complaint for Forfeiture In Rem has been filed in this Court on the ____

day of _________, 2018, by Josh J. Minkler, United States Attorney for the Southern District of

Indiana, against a Smith & Wesson SD40VE Pistol Caliber 40 Serial Number HFN2745 and 13

Rounds Winchester-Western Ammunition Caliber 40, defendants herein, for reasons and causes

set forth in the Complaint;

       YOU ARE HEREBY COMMANDED to take custody of and to deliver the defendant

property into the possession of the United States Bureau of Alcohol, Tobacco and Firearms

(“ATF”) for the Southern District of Indiana, to be detained in the possession of the ATF until

further order of this Court, and you will make return thereon not later than ten (10) days after

execution of process.

Dated: __________________                             _____________________________
                                                      Laura A. Briggs, Clerk
                                                      United States District Court
                                                      Southern District of Indiana
Case 1:18-cv-03052-JMS-DLP Document 1-2 Filed 10/03/18 Page 2 of 3 PageID #: 13




Distribution:

Renaldo Logan #12740-028
USP Hazelton
1640 Sky View Drive
Bruceton Mills, WV 26525

Ashley Jefferson
5811 Regal Court
Indianapolis, IN 46234
Case 1:18-cv-03052-JMS-DLP Document 1-2 Filed 10/03/18 Page 3 of 3 PageID #: 14




          Arrest Warrant to be issued by the Clerk pursuant to
             Rule G(3)(b)(I) of the Supplemental Rules for
       Admiralty or Maritime Claims and Asset Forfeiture Actions,
              for property in custody of the United States.
